DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                     Election/RestrictionsApplicant’s election without traverse of Species IIA (Claim 3b) in the reply filed on (6-4-2022) is acknowledged. Accordingly, (claims 3a) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (6-4-2022).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently (Fig. 1) comprises the reference character(s) 1, 2 and 3. These reference character(s) are not found in the specifications. Furthermore, applicant has included “40” which may have been used in place of “4” , it should be noted that if applicant chooses to implement the reference character(s) “4”, this should also be added the specifications.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both “the fourth step in a flow chart” and a “The Dispenser”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Currently, (Pg. 6) have the verbiage “polubutylene succinate” it should be spelled, “polybutylene succinate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently claim 6 recites “…a combined tolerance of the fixed mold and the movable mold controlled below 0.03mm.”. Currently, it is unclear what type of tolerance the applicant is referring to, for instance is this a nozzle tolerance? Nozzle size? Temperature tolerance? Distance tolerance? For the purpose of examination, it is understood to be a parts tolerance i.e. an allowable amount of variation of a specified quantity, especially in the dimensions of a manufactured part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.
A.) Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US-5,679,145, hereinafter Andersen) and in further view of Keskkula et al. (Rubber Toughened Engineering Plastics, 2014, hereinafter Keskkula)Regarding claim 1, 	
A method of making a dispenser comprising: 
mixing a plurality of materials, the materials comprising 
plant fiber, 
vegetable gum, 
starch, 
a toughening agent, and 
a dispersing agent; 
utilizing a granulator to form the mixture of the plant fiber, the vegetable gum, the starch, the toughening agent, and the dispersing agent into pellets; and 
forming a dispenser by moving the pellets into a processing machine; 
wherein the processing machine melts the pellets and disposes the melted material into a cavity configured as a forming mold, and after cooling the dispenser is obtained; 
wherein the cavity is formed so that the dispenser has a ring wall, an open end and a closed end, the ring wall and the closed end forming an extended space inside the dispenser, the extended space connected to the open end.
Andersen teaches the following:
(Abstract) teaches that in a two-step mixing process, a preblended mixture is formed by gelating a portion of the starch-based binder or other thickening agent in water to form a liquid phase having high yield stress into which the fibers are substantially uniformly dispersed. (Col. 7, lines 58-62) gives details on mixing. 
(Col. 45, lines 10- 19) teaches that fibers that may be incorporated into the inorganically filled matrix preferably include naturally occurring organic fibers, such as cellulosic fibers extracted from hemp, cotton, plant leaves, sisal, abaca, bagasse, wood (both hardwood or softwood, examples of which include southern hardwood and southern pine, respectively), or stems, husks, shells, and fruits, or inorganic fibers made from glass, graphite, silica, ceramic, or metal materials. Any equivalent fiber which imparts strength and flexibility is also within the scope of the present invention.
(Col. 54, lines 51-54) teaches that rheology-modifying agents may be utilized, these agents include natural polysaccharide-based rheology-modifying agents, for example, alginic acid, phycocolloids, agar, gum arabic, guar gum, locust bean gum, gum karaya, xanthan gum, and gum tragacanth. Where locust bean and guar gum are understood to be a vegetable gum, i.e. a gum extracted from the locust bean and guar beans, respectively. 
(Col. 12, lines 25-29) teaches that the starch-based binder acts as the binding agent and typically includes any starch such as potato starch, corn starch, waxy corn starch, rice starch, wheat starch, their grain predecessors, e.g., flour and cracked grains, or their modified counterparts.
(Col. 54, lines 14-18) teaches that the rheology-modifying agent may also be referred to as a "thickening agent.” The rheology modifying agent, or thickening agent, may be added to the mixture for at least two very distinct reasons: (1) to increase the ability of the fluid fraction to uniformly disperse the fibers using either the one-step or two-step mixing process; and (2) to prevent the solid components from settling, separating, or otherwise segregating from the fluid fraction after the starch-based composition has been homogeneously mixed. As such, the rheology-modifying agent is understood to also act as a dispersing agent. With (Col. 54, lines 60-End) teaching suitable synthetic organic rheology-modifying agents that are water dispersible include, for example, polyvinyl pyrrolidone, polyethylene glycol, polyvinyl alcohol amongst others. 
(Col. 13, lines 6-9) teaches that the starch-based binder is preferably added in its ungelated, granular form. (Col. 14, lines 13-18) teaches that to obtain mixtures having a high concentration of inorganics, the inorganic aggregate particles are selected to have a shape and particle size distribution that preferably produces a high packing density. This process is referred to as particle packing.  (Col. 16, lines 33-35) teaches that the mixing can be carried out using a high shear or paddle mixer, or an auger extruder, depending on the viscosity of the mixture. (Col 58, lines 3-5 & Fig. 5) depict a twin-screw auger.
(Col. 4, lines 20-24) teaches that once the mixture is prepared, it is pumped through an oscillating screen 32 to a storage mixer 34. Oscillating screen 32 helps to separate out and disperse unmixed clumps of the solids in the case of very nonviscous mixtures, including a yet to be gelated preblended mixture. Storage mixer 34 functions as a holding tank to permit continuous feeding of the moldable mixture to the forming apparatus.
(Col. 16, lines 39-43) teaches that In a preferred embodiment, the moldable mixture is positioned within a heated mold cavity. the heated mold cavity may comprise many different embodiments, including molds typically used in conventional injection molding and die-press molding processes. (Col. 58, lines 11-19) teaches that high yield stress, high viscosity mixtures are typically fed into the forming apparatus by either a two-stage injector or a reciprocating screw injector. As depicted in FIG. 6, a two-stage injector 56 has separate compartments for mixing or advancing and injecting. The mixture is conveyed to an extruder screw 58, which feeds the mixture to a shooting pot 60. Once shooting pot 60 is filled, an injection piston 62 pushes a defined quantity of the mixture into a flow channel 64 that feeds the forming apparatus.
(Col. 12, lines 2-8) teaches that the ability to adjust these properties as needed, a wide variety of articles can be made, including containers, cups, trays, "clam shell" containers, plates, cartons, boxes, bottles, crates, spacers, and numerous other articles used in, e.g., packaging, storing, shipping, serving, portioning, and dispensing almost any imaginable good, including food or beverages. Highlighting a container and/or cup comprises a ring wall, an open end and a closed end, the ring wall and the closed end forming an extended space inside the dispenser, the extended space connected to the open end.
Regarding Claim 1, Andersen teaches the majority of claim 1 including a composition, method, and systems for manufacturing articles, particularly containers, having a starch-bound cellular matrix reinforced with substantially uniformly dispersed fibers, the composition includes a plant fiber, a vegetable gum, starch, and a dispersing agent, while the method comprises granulator to form the mixture, and moving the pellets into an injection molding unit, melting the pellets, injecting the material into a cavity configured as a forming mold for an article. Andersen is silent on implementing a toughening agent. In analogous art for different ways and means for toughening polymers, including additives and modifiers as means for improving different properties of the polymers such as strength, and ductility, Keskkula suggests details regarding implementing toughening agents, and in this regard Keskkula teaches the following:
(5.1 Introduction) teaches that most plastics designed for engineering contain elastomeric impact modifiers and often other polymers. The addition of toughening agents usually increases the overall ductility of the polymer over a wide temperature range but also improves resistance to notch sensitivity and toughness of thick sections, reduces water absorption, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, method, and systems for manufacturing articles, particularly containers, having a starch-bound cellular matrix reinforced with substantially uniformly dispersed fibers, the composition includes a plant fiber, a vegetable gum, starch, and a dispersing agent, while the method comprises granulator to form the mixture, and moving the pellets into an injection molding unit, melting the pellets, injecting the material into a cavity configured as a forming mold for an article of Andersen. By utilizing a toughening agent, as taught by Keskkula. Highlighting, implementation of a toughening agent, into a polymer composition allows for improving the overall ductility of the polymer over a wide temperature range but also improves resistance to notch sensitivity and toughness of thick sections, reduces water absorption, (5.1 Introduction).
Regarding claim 2, 	
Wherein the processing machine has a feed screw.
Andersen teaches the following:
(Col. 58, lines 15-16) teaches that the mixture is conveyed to an extruder screw 58, which feeds the mixture to a shooting pot 60.
Regarding claim 3, 	
Wherein the processing machine is an injection molding machine with a feed screw.
Andersen teaches the following:
(Col. 16, lines 39-43) teaches that the moldable mixture is positioned within a heated mold cavity. The heated mold cavity may comprise many different embodiments, including molds typically used in conventional injection molding and die-press molding processes. (Col. 58, lines 17-19) teaches that once shooting pot 60 is filled, an injection piston 62 pushes a defined quantity of the mixture into a flow channel 64 that feeds the forming apparatus. (Col. 63, lines 15-20) teaches that a modified expanded polystyrene (EPS) machine can be used in forming articles from the compositions of the present invention. The modified EPS machine is an injection molding system that allows for rapid heat removal. Accordingly, an injection molding machine is understood to be utilized by Andersen.
B.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen, in view of Keskkula and in further view of Revpart (Tips To Get The Most Out Of Injection Mold Polishing, 2018, hereinafter Revpart)
Regarding claim 4, 	
Wherein an inner surface of the forming mold has a mirrored surface.
Regarding Claim 4, Andersen as modified teaches the entirety of claim 1 including mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine. Andersen as modified is silent on inner surface of the mold having a mirrored surface. In analogous art for an injection molding machine that utilizes a mold to fabricate plastic articles, the article detailing how to get the most out of injection mold polishing, namely details about the impact polishing a mold utilizing in injection molding contributes, and in this regard Revpart teaches the following:
(Introduction) teaches that When done correctly, injection mold polishing can be the finishing touch that makes a big impact on the success of your injection molded part or product. Whether it’s achieving a reflective mirror finish for technical-grade pieces or finding just the right texture and method to get the perfect look for a consumer product, one of the last steps in the process of fabricating a mold is certainly not the least. (Mirror Finish) teaches that highly reflective, almost completely smooth finishes that result in injection molded parts with that same smooth texture. Mirror finishes are typically required for industrial pieces and other applications where very tight tolerances and low friction are required. The time and effort necessary to achieve a mirror finish through mold polishing is often prohibitive, unless the piece requires it for a functional reason.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine of Andersen as modified. By utilizing a polished a mirror finish on the molding surface of an injection molding mold, as taught by Revpart. Highlighting, implementation of a polished a mirror finish on the molding surface of an injection molding mold allows for injection molded parts with that same smooth texture, (Mirror Finish).
C.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen, in view of Keskkula and in further view of Takeshi Shimoma (WO-2011,040,150, hereinafter Shimoma)
Regarding claim 5, 	
Wherein the forming mold comprises a fixed mold and a related movable mold, a combined tolerance of the fixed mold and the movable mold controlled below 0.03mm.
Regarding Claim 5, Andersen as modified teaches the entirety of claim 1 including mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine. Andersen as modified is silent on the forming mold comprises a fixed mold and a related movable mold and the tolerance of the two. In analogous art for a mold aligning device capable of matching the axis of a pair of molds with high accuracy, the mold aligning device is used for injection molding, a molding machine incorporating the same, and a molding method using the molding machine, Shimoma suggest details regarding a mold utilized during injection molding in particular details regarding the mold comprising a fixed mold and a related movable mold and the tolerance of the two mold halves, and in this regard Shimoma teaches the following:
(Abstract) teaches that a position-determining sensor (70) is installed on a movable mold (41). Thereby the position of the movable mold (41) relative to the fixed mold (42) can be measured precisely, even when positional deviation occurs between the movable mold (41) and a mold-mounting plate (44) supporting the movable mold (41). (Pg. 2, lines 57-60) teaches that the position measuring sensor is characterized by having a resolution of 10 nm or less. In this case, the positional deviation between the first mold and the second mold can be adjusted more accurately, and a high-precision optical element or the like can be produced with high reproducibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine of Andersen as modified. By utilizing an injection molding mold that comprises a movable mold relative to a fixed mold, the movable mold further comprising a position sensor to determine the position of the movable to fixed mold halves, as taught by Shimoma. Highlighting, implementing an injection molding mold that comprises a movable mold relative to a fixed mold, the movable mold further comprising a position sensor to determine the position of the movable to fixed mold halves provides a means for, the positional deviation between the two mold halves to be adjusted more accurately, (Pg. 2, lines 57-60).
D.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen, in view of Keskkula and in further view of Fast Radius (Best Practices for Optimizing Injection Molding Tolerances, 2021, hereinafter Fast Radius)
Regarding claim 6, 	
Wherein a tolerance of the dispenser is controlled and fixed at 0.03mm.
Regarding Claim 6, Andersen as modified teaches the entirety of claim 1 including mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine. Andersen as modified is silent on a tolerance of the dispenser being fixed at 0.03mm. In analogous art for optimizing molds utilized during injection molding, Fast Radius teaches details regarding optimizing the tolerance of the molded article fabricated, and in this regard Fast Radius teaches the following:
(Introduction, ¶3) teaches that injection molds are typically CNC machined to tolerances of +/- 0.005 inches, unless more restrictive tolerances are required. In general, “tight tolerance” injection molding refers to +/-.002 inches in variation, and “very tight” to +/-.001 inches. Normal tolerances for injection molding tend to be less expensive to manufacture than parts with tight tolerances, which is why determining the optimal tolerance for a particular part is vital for producing high quality parts at an affordable rate. Where +/-.002 inches is 0.5 mm and +/-.001 inches is 0.025 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine of Andersen as modified. By utilizing an optimized molding part tolerance, in the range of  +/-.002 inches to +/-.001 inches or 0.5 mm to 0.025 mm, as taught by Fast Radius. Highlighting, implementation of an optimized parts tolerance in the allows for tailoring the cost associated with the part and mold fabrication, (Introduction, ¶3). Alternatively, and/or additionally the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

E.) Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US-5,868,824, hereinafter Andersen II), and in further view of Keskkula 
Regarding Claim 1,
A method of making a dispenser comprising: 
mixing a plurality of materials, the materials comprising 
plant fiber, 
vegetable gum, 
starch, 
a toughening agent, and 
a dispersing agent; 
utilizing a granulator to form the mixture of the plant fiber, the vegetable gum, the starch, the toughening agent, and the dispersing agent into pellets; and 
forming a dispenser by moving the pellets into a processing machine; 
wherein the processing machine melts the pellets and disposes the melted material into a cavity configured as a forming mold, and after cooling the dispenser is obtained; 
wherein the cavity is formed so that the dispenser has a ring wall, an open end and a closed end, the ring wall and the closed end forming an extended space inside the dispenser, the extended space connected to the open end.
Andersen II teaches the following:
(Abstract) teaches suitable inorganically filled mixtures are prepared by mixing together a starch-based binder, a solvent, inorganic aggregates, and optimal admixtures, e.g., fibers, mold-releasing agents, rheology-modifying agents, plasticizers, coating materials, and dispersants, in the correct proportions to form an article which has the desired performance criteria.
(Col. 37, lines 18-25) teaches that fibers which may be incorporated into the inorganically filled matrix preferably include naturally occurring organic fibers, such as cellulosic fibers extracted from hemp, cotton, plant leaves, sisal, aback bagasse, wood (both hard wood or soft wood, examples of which include southern hardwood and southern pine, respectively), or stems, or inorganic fibers made from glass, graphite, silica, ceramic, or metal materials.
(Col. 39, lines 10-17) teaches that rheology-modifying agents may be utilized, these agents include natural polysaccharide-based rheology-modifying agents, for example, alginic acid, phycocolloids, agar, gum arabic, guar gum, locust bean gum, gum karaya, xanthan gum, and gum tragacanth. Where locust bean and guar gum are understood to be a vegetable gum, i.e. a gum extracted from the locust bean and guar beans, respectively. 
(Col. 7, lines 13-17) teaches that the starch-based binder acts as the binding agent and typically includes a starch such as potato starch, corn starch, waxy corn starch, rice starch, wheat starch, their grain predecessors, e.g., flour and cracked grains, or their modified counterparts.
(Col. 13, lines 50-53) teaches that the moldable mixtures may also include other admixtures, such as a mold-releasing agent, fibers, organic aggregates, dispersants, cross-linkers, rheology-modifying agents, plasticizers, and coating materials. (Col. 19, lines 52-53) teaches that rheology-modifying agents and dispersants are also used to control the viscosity.
(Col. 7, lines 25-26) teaches that the starch-based binder may be added in its ungelated, granular form. (Col. 7, lines 51-54) teaches that to obtain mixtures having a high concentration of inorganics, the inorganic aggregate particles are selected to have a shape and particle size distribution that preferably produces a high packing density. This process is referred to as particle packing. (Col. 42, lines 30-36 & Fig. 5) teaches that the mixing can be carried out using a high shear auger screws 46 and 52 can have different flight pitches and orientations to assist in advancement of the mixture and performing low and high shear energy mixing. Auger extruder 40 can be used to independently mix the components for the moldable mixture, or, as shown in FIG. 5, can be fed by a mixer 54. (Fig. 5) depicts a twin-screw mixer auger.
(Col. 41, lines 60-End) teaches that once the mixture is prepared, it is pumped through an oscillating screen 32 to a storage mixer 34. Oscillating screen 32 helps to separate out and disperse unmixed clumps of the solids in the case of very nonviscous mixtures, including a yet to be gelated preblended mixture. Storage mixer 34 functions as a holding tank to permit continuous feeding of the moldable mixture to the forming apparatus.
(Col. 8, lines 63-End) teaches that in a preferred embodiment, the moldable mixture is positioned within a heated mold cavity. the heated mold cavity may comprise many different embodiments, including molds typically used in conventional injection molding and die-press molding processes. (Col. 42, lines 44-53) teaches that high yield stress, high viscosity mixtures are typically fed into the forming apparatus by either a two-stage injector or a reciprocating screw injector. As depicted in FIG. 6, a two-stage injector 56 has separate compartments for mixing or advancing and injecting. The mixture is conveyed to an extruder screw 58, which feeds the mixture to a shooting pot 60. Once shooting pot 60 is filled, an injection piston 62 pushes a defined quantity of the mixture into a flow channel 64 that feeds the forming apparatus.
(Col. 15, lines 59-8) teaches that, a wide variety of articles can be made, containers within the scope of this invention include, but are not limited to, the following: cartons, boxes, Sandwich containers, hinged or two-part “clam shell’ containers, dry cereal boxes, frozen food boxes, milk cartons, fruit juice containers, carriers for beverage containers, ice cream cartons, cups (including, but not limited to, disposable drinking cups, two-piece cups, one-piece pleated cups, and cone cups), French fry containers used by fast-food outlets, fast-food carry out boxes, packaging. Highlighting a container and/or cup comprises a ring wall, an open end and a closed end, the ring wall and the closed end forming an extended space inside the dispenser, the extended space connected to the open end.
Regarding Claim 1, Andersen II teaches the majority of claim 1 including a composition, method, and systems for manufacturing articles, particularly containers, having a starch-bound cellular matrix reinforced with substantially uniformly dispersed fibers, the composition includes a plant fiber, a vegetable gum, starch, and a dispersing agent, while the method comprises granulator to form the mixture, and moving the pellets into an injection molding unit, melting the pellets, injecting the material into a cavity configured as a forming mold for an article. Andersen II is silent on implementing a toughening agent. In analogous art for different ways and means for toughening polymers, including additives and modifiers as means for improving different properties of the polymers such as strength, and ductility, Keskkula suggests details regarding implementing toughening agents, and in this regard Keskkula teaches the following:
(5.1 Introduction) teaches that most plastics designed for engineering contain elastomeric impact modifiers and often other polymers. The addition of toughening agents usually increases the overall ductility of the polymer over a wide temperature range but also improves resistance to notch sensitivity and toughness of thick sections, reduces water absorption, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, method, and systems for manufacturing articles, particularly containers, having a starch-bound cellular matrix reinforced with substantially uniformly dispersed fibers, the composition includes a plant fiber, a vegetable gum, starch, and a dispersing agent, while the method comprises granulator to form the mixture, and moving the pellets into an injection molding unit, melting the pellets, injecting the material into a cavity configured as a forming mold for an article of Andersen II. By utilizing a toughening agent, as taught by Keskkula. Highlighting, implementation of a toughening agent, into a polymer composition allows for improving the overall ductility of the polymer over a wide temperature range but also improves resistance to notch sensitivity and toughness of thick sections, reduces water absorption, (5.1 Introduction).
Regarding claim 2, 	
Wherein the processing machine has a feed screw.
Andersen II teaches the following:
(Col. 42, lines 48-50) teaches that the mixture is conveyed to an extruder screw 58, which feeds the mixture to a shooting pot 60.
Regarding claim 3, 	
Wherein the processing machine is an injection molding machine with a feed screw.
Andersen II teaches the following:
(Col. 42, lines 51-53) teaches that once shooting pot 60 is filled, an injection piston 62 pushes a defined quantity of the mixture into a flow channel 64 that feeds the forming apparatus. (Col. 13, lines 5-9) teaches that the heated mold cavity may comprise many different embodiments, including molds typically used in conventional injection molding processes and die-press molds brought together after placing the inorganically filled mixture into the female mold
F.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen II, in view of Keskkula and in further view of Revpart 
Regarding claim 4, 	
Wherein an inner surface of the forming mold has a mirrored surface.
Regarding Claim 4, Andersen II as modified teaches the entirety of claim 1 including mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine. Andersen II as modified is silent on inner surface of the mold having a mirrored surface. In analogous art for an injection molding machine that utilizes a mold to fabricate plastic articles, the article detailing how to get the most out of injection mold polishing, namely details about the impact polishing a mold utilizing in injection molding contributes, and in this regard Revpart teaches the following:
(Introduction) teaches that When done correctly, injection mold polishing can be the finishing touch that makes a big impact on the success of your injection molded part or product. Whether it’s achieving a reflective mirror finish for technical-grade pieces or finding just the right texture and method to get the perfect look for a consumer product, one of the last steps in the process of fabricating a mold is certainly not the least. (Mirror Finish) teaches that highly reflective, almost completely smooth finishes that result in injection molded parts with that same smooth texture. Mirror finishes are typically required for industrial pieces and other applications where very tight tolerances and low friction are required. The time and effort necessary to achieve a mirror finish through mold polishing is often prohibitive, unless the piece requires it for a functional reason.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, method, and systems for manufacturing articles, particularly containers, having a starch-bound cellular matrix reinforced with substantially uniformly dispersed fibers, the composition includes a plant fiber, a vegetable gum, starch, and a dispersing agent, while the method comprises granulator to form the mixture, and moving the pellets into an injection molding unit, melting the pellets, injecting the material into a cavity configured as a forming mold for an article of Andersen II as modified. By utilizing a polished a mirror finish on the molding surface of an injection molding mold, as taught by Revpart. Highlighting, implementation of a polished a mirror finish on the molding surface of an injection molding mold allows for injection molded parts with that same smooth texture, (Mirror Finish).G.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen II, in view of Keskkula and in further view of  Shimoma 
Regarding claim 5, 	
Wherein the forming mold comprises a fixed mold and a related movable mold, a combined tolerance of the fixed mold and the movable mold controlled below 0.03mm.
Regarding Claim 5, Andersen II as modified teaches the entirety of claim 1 including mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine. Andersen II as modified is silent on the forming mold comprises a fixed mold and a related movable mold and the tolerance of the two. In analogous art for a mold aligning device capable of matching the axis of a pair of molds with high accuracy, the mold aligning device is used for injection molding, a molding machine incorporating the same, and a molding method using the molding machine, Shimoma suggest details regarding a mold utilized during injection molding in particular details regarding the mold comprising a fixed mold and a related movable mold and the tolerance of the two mold halves, and in this regard Shimoma teaches the following:
(Abstract) teaches that a position-determining sensor (70) is installed on a movable mold (41). Thereby the position of the movable mold (41) relative to the fixed mold (42) can be measured precisely, even when positional deviation occurs between the movable mold (41) and a mold-mounting plate (44) supporting the movable mold (41). (Pg. 2, lines 57-60) teaches that the position measuring sensor is characterized by having a resolution of 10 nm or less. In this case, the positional deviation between the first mold and the second mold can be adjusted more accurately, and a high-precision optical element or the like can be produced with high reproducibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, method, and systems for manufacturing articles, particularly containers, having a starch-bound cellular matrix reinforced with substantially uniformly dispersed fibers, the composition includes a plant fiber, a vegetable gum, starch, and a dispersing agent, while the method comprises granulator to form the mixture, and moving the pellets into an injection molding unit, melting the pellets, injecting the material into a cavity configured as a forming mold for an article of Andersen II as modified. By utilizing an injection molding mold that comprises a movable mold relative to a fixed mold, the movable mold further comprising a position sensor to determine the position of the movable to fixed mold halves, as taught by Shimoma. Highlighting, implementing an injection molding mold that comprises a movable mold relative to a fixed mold, the movable mold further comprising a position sensor to determine the position of the movable to fixed mold halves provides a means for, the positional deviation between the two mold halves to be adjusted more accurately, (Pg. 2, lines 57-60).
H.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen II, in view of Keskkula and in further view of Fast Radius
Regarding claim 6, 	
Wherein a tolerance of the dispenser is controlled and fixed at 0.03mm.
Regarding Claim 6, Regarding Claim 5, Andersen II as modified teaches the entirety of claim 1 including mixing a plurality of materials, the materials comprising plant fiber, vegetable gum, starch, and a dispersing agent, implementing utilizing a granulator to form the mixture of the ingredients into a granulator and forming a dispenser by moving the pellets into an injection molding machine. Andersen II as modified is silent on a tolerance of the dispenser being fixed at 0.03mm. In analogous art for optimizing molds utilized during injection molding, Fast Radius teaches details regarding optimizing the tolerance of the molded article fabricated, and in this regard Fast Radius teaches the following:
(Introduction, ¶3) teaches that injection molds are typically CNC machined to tolerances of +/- 0.005 inches, unless more restrictive tolerances are required. In general, “tight tolerance” injection molding refers to +/-.002 inches in variation, and “very tight” to +/-.001 inches. Normal tolerances for injection molding tend to be less expensive to manufacture than parts with tight tolerances, which is why determining the optimal tolerance for a particular part is vital for producing high quality parts at an affordable rate. Where +/-.002 inches is 0.5 mm and +/-.001 inches is 0.025 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, method, and systems for manufacturing articles, particularly containers, having a starch-bound cellular matrix reinforced with substantially uniformly dispersed fibers, the composition includes a plant fiber, a vegetable gum, starch, and a dispersing agent, while the method comprises granulator to form the mixture, and moving the pellets into an injection molding unit, melting the pellets, injecting the material into a cavity configured as a forming mold for an article of Andersen II as modified. By utilizing an optimized molding part tolerance, in the range of  +/-.002 inches to +/-.001 inches or 0.5 mm to 0.025 mm, as taught by Fast Radius. Highlighting, implementation of an optimized parts tolerance in the allows for tailoring the cost associated with the part and mold fabrication, (Introduction, ¶3). Alternatively, and/or additionally the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
                                                                    Conclusion
Ozasa et al. (US-8,187,514) – teaches a bowl-shaped container (10 a) which is as a biodegradable molded article adheres a coating film (12) mainly made of biodegradable plastic and having at least hydrophobicity to the surface of the main body (11 a) of the container mainly made of starch. The main body (11 a) is molded through steam expansion of a slurry or dough molding material containing high-amylose starch and water, or a slurry or dough molding material containing starch, polyvinyl alcohol and water.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715